Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 2/3/2021. Applicant amended independent claim 1 and dependent claims 6, 16. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 15, 16, 24, 25, 27, 28, 32, 34, 42, 45, 46  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al., KR 20140005394.
Regarding claim 1, Yoon, teaches an electrochemical cell (secondary battery)(abstract) comprising an electroactive layer comprising an electroactive material (0056-0057); a composite layer (Fig. 4, 7) adjacent the electroactive layer (Fig. 4, 7), the composite layer comprising a polymeric material (0052; electron barrier layer 123) and a plurality of particles (particles 321, 323, 731; Fig. 3-7) embedded within the polymeric material (Fig. 7; solid 
Regarding claim 2, Yoon,  teaches an electrode (0032) for use in an electrochemical cell (abstract), comprising: an electroactive layer comprising an electroactive material (0056-0057); a composite layer (Fig. 4, 7) having a first surface adjacent the electroactive layer (Fig. 4, 7) and a second surface (Fig. 7), the composite layer comprising a polymeric material (0052; electron barrier layer 123); and a plurality of particles (abstract; 0010-0014; 0030) embedded within the polymeric material of the composite layer (Fig. 4, 7) , wherein at least a portion of the plurality of particles is in direct contact and at least partially embedded within the electroactive layer (particles 321, 323, 731; Fig. 3-7), with the electroactive layer at the first surface of the composite layer (Fig. 4, 7), and at least a portion of the plurality of particles (particles 321, 323, 731; Fig. 3-7) is exposed at the second surface of the composite layer (Fig. 7), and wherein the composite layer is conductive to ions of the electroactive material (0035).
Regarding claim 5, Yoon teaches the electroactive material comprises lithium (0007; 0010).
Regarding claim 7, Yoon teaches polymeric material comprises an ion-conductive polymer (0035). 
Regarding claim 8, Yoon teaches polymeric material comprises a non-ionically conductive polymer (0052; electron barrier layer 123).

Regarding claim 16, Yoon teaches at least a portion of each of the plurality of particles (particles 321, 323, 731; Fig. 3-7) comprises a first portion in direct contact with the electroactive layer at the first surface of the composite layer (Fig. 4, 7), and a second portion exposed at the second surface of the composite layer (Fig. 7).
Regarding claim 24, Yoon teaches the plurality of particles (particles 321, 323, 731; Fig. 3-7) have an ionic conductivity of at least 10.sup.-5 S/cm (0035; 0050-0052).  
Regarding claim 25, Yoon teaches plurality of particles (particles 321, 323, 731; Fig. 3-7) have an electronic conductivity of less than 10.sup.-10 S/cm (0035; 0050-0052).  
Regarding claim 27, Yoon teaches plurality of particles are disorganized (Fig. 3-6). 
Regarding claim 28, Yoon teaches plurality of particles are non-porous (particles 321, 323, 731; Fig. 3-7). 
Regarding claim 32, Yoon teaches composite layer has an overall ionic conductivity of at least 10.sup.-5S/cm (0035; 0050-0052).
Regarding claim 34, Yoon teaches an electrochemical cell is a lithium-sulfur electrochemical cell (0079).
Regarding claim 42, Yoon teaches an electrolyte (electrolyte 120, 320) adjacent a first surface of the composite layer (Fig. 4, 7), wherein the electroactive layer is adjacent a second surface of the composite layer (Fig. 7).
Regarding claim 45, Yoon teaches composite layer is configured to act as a barrier (electron barrier layer 123, 323, 733) between the electrolyte and the electroactive layer (Fig. 1, 4, 7).
.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims(s) 6, 11, 18, 20, 21, 26, 29, 31, 40, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., KR 20140005394.
Regarding claim 6, Yoon does not teach electroactive material has a surface roughness of at least 1 micron.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, Yoon does not teach the polymeric material forms a reaction product with the surface of the component of the electrode, wherein the reaction product does not interfere with functionality of a layer including the polymeric material.  

Regarding claim 18, Yoon teaches plurality of particles (abstract; 0010-0014; 0030); but does not teach a minimum cross-sectional dimension of at least about 500 nm. 
However, limitations relating to the size are not sufficient to patentably distinguish over the prior art.; In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, Yoon teaches plurality of particles (abstract; 0010-0014; 0030); but does not teach comprising an inorganic material.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 21, Yoon teaches the plurality of particles (particles 321, 323, 731; Fig. 3-7) and comprising a material selected from lithium oxide (0007).
Regarding claim 26, Koon does not teach the plurality of particles are organized. 

Regarding claim 29, Yoon does not teach plurality of particles comprise a crosslinking polymer bound to a surface of the plurality of particles.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 31, Koon does not teach volume occupied by the plurality of particles in the composite layer is greater than or equal to 10 vol % of the volume of the total composite layer. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 40, although Koon does not recite an electrode as in claim 1, wherein the polymeric material does not swell more than about 10% of an initial volume of the polymeric material in an electrolyte solvent.

Regarding claim 41, Koon does not recite the polymeric material is capable of viscous flow at a temperature less than about 25°C.         
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 43, Koon does not recite an external pressure of greater than or equal to 50 kg/cm2 is applied to the electrode.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
5.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727